In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: February 8, 2021

* * * * * * * * * * * * * * *
SARINA VITO,                  *                     UNPUBLISHED
                              *
           Petitioner,        *                     No. 19-1001V
                              *
v.                            *                     Special Master Nora Beth Dorsey
                              *
SECRETARY OF HEALTH           *                     Petitioner’s Motion for a Decision
AND HUMAN SERVICES,           *                     Dismissing Her Petition; Human
                              *                     Papillomavirus (“HPV”) Vaccine; Acute
           Respondent.        *                     Myelogenous Leukemia.
                              *
* * * * * * * * * * * * * * *

Renee J. Gentry, Vaccine Injury Clinic, George Washington Univ. Law School, Washington,
DC, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for respondent.

                                          DECISION1

       On July 15, 2019, Sarina Vito (“petitioner”) filed a petition for compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”)2 alleging that she suffered
acute myelogenous leukemia after receiving human papillomavirus (“HPV”) vaccinations on
July 13, 2015, July 15, 2016, and December 5, 2016. Petition at 1-2 (ECF No. 1).

        On February 7, 2021, petitioner moved for a decision dismissing her case, stating that
“[a]n investigation of the facts and science supporting has demonstrated to the [p]etitioner that
she will be unable to prove that she is entitled to compensation in the Vaccine Program” and “to

1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.
                                                1
proceed further would be unreasonable and would waste the resources of the Court, the
respondent, and the Vaccine Program.” Petitioner’s Motion for a Decision Dismissing Her
Petition, filed Feb. 7, 2021, at ¶¶ 1-2 (ECF No. 44). Petitioner states that she understands that a
decision by the Special Master will result in a judgment against her, and that she has been
advised that such judgment will end all of her rights under the Vaccine Act. Id. at ¶ 3.
Furthermore, she intends to elect to reject the Vaccine Program judgment against her and elect to
file a civil action. Id. at ¶ 5.

         To receive compensation under the Program, petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by the vaccination.
See §§ 11(c)(1), 13(a)(1)(A). The records submitted by petitioner show that she does not meet
the statutory requirement under 42 U.S.C. § 300aa-11(c)(1)(D)(i) to establish entitlement to
compensation. The Federal Circuit has explained that the eligibility requirements in Section
11(c) are not mere pleading requirements or matters of proof at trial, but instead are “threshold
criteri[a] for seeking entry into the compensation program.” Black v. Sec’y of Health & Hum.
Servs., 93 F.3d 781, 785-87 (Fed. Cir. 1996).

        Accordingly, in light of petitioner’s motion and a review of the record, the undersigned
finds that petitioner is not entitled to compensation. Thus, this case is dismissed. The Clerk
shall enter judgment accordingly.

       IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




                                                 2